DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1)	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
2)	Claim 6 is objected to because of the following informalities:  
Claim 6, line 2, “the sequence of a plurality of frequencies” should read “the sequence of the plurality of frequencies” for clarity
Appropriate correction is required.
Claim Interpretation
3)	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving element and an inhibition element that produce the acoustic signal” of claim 2 and “a vibrating element configured to generate a reverberation” of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
4)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6)	Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitton et al. (U.S. PGPUB 20180280624), hereinafter Bitton.
Regarding claim 1, Bitton teaches a medicament injection system (Fig. 1; 100) comprising:
an injection device (Fig. 1; 106) comprising:
	a medicament reservoir (Fig. 1; 110) configured to store a medicament to be expelled by the injection device [Paragraph 0059];
	an acoustic source (Fig. 1; 120) [Paragraphs 0060, 0068] configured to generate an acoustic signal comprising information indicative of an amount of the medicament stored in the medicament reservoir [Paragraph 0057]; and
an external device (Fig. 1; 102) comprising:
	an acoustic receiver (Fig. 1; 140) configured to record the acoustic signal; and
	one or more processors [Paragraph 0132, “electrical components may comprise any suitable components for detecting, processing, storing and/or transmitting a signal” (bold added by Examiner)] configured to process the recorded acoustic signal and to generate injection device data based on the processed recorded acoustic signal,
wherein the external device is configured to display information (via Fig. 2; 194) based on the injection device data [Paragraph 0130].
Regarding claim 12, Bitton teaches the medicament injection system of claim 1, wherein the acoustic source is attached to an exterior surface of the injection device (as shown in Fig. 1).
Regarding claim 13, Bitton teaches the medicament injection system of claim 1, wherein the acoustic source is integrated into a dial grip (Examiner interprets the acoustic source 120 of Bitton to meet the claimed limitation, as the acoustic source is a dial grip in and of itself [Paragraph 0068]) to generate an omnidirectional transmission of the acoustic signal (Examiner considers “to generate an omnidirectional transmission of the acoustic signal” to be functional language, as the acoustic signal is perfectly capable of being transmitted omnidirectionally if the acoustic source is integrated into a dial grip, as shown by Bitton).
Regarding claim 14, Bitton teaches an injection device (Fig. 1; 100) comprising:
	a medicament reservoir (Fig. 1; 110) configured to store a medicament to be expelled by the injection device [Paragraph 0059];
	an acoustic source (Fig. 1; 120) [Paragraph 0068] configured to generate an acoustic signal comprising information indicative of an amount of the medicament stored in the medicament reservoir [Paragraph 0057]; 
	an acoustic receiver (Fig. 1; 140) configured to record the acoustic signal; 
	a control logic configured to process the recorded acoustic signal and to generate injection device data based on the processed recorded acoustic signal [Paragraph 0132] (Examiner interprets there to be “a control logic configured to process”, as otherwise the electrical components which detect, process, and store [Paragraph 0132] would not be able to function/communicate); and
	an antenna (Fig. 2; 145) configured to transmit the injection device data to an external device (Fig. 3; 204).
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bitton in view of Marcoz et al. (U.S. PGPUB 20180200452), hereinafter Marcoz.
	Regarding claim 2, Bitton teaches the medicament injection system of claim 1. While Examiner interprets it to be obvious to one of ordinary skill in the art that the acoustic source of Bitton would comprise a moving element and an inhibition element that produce the acoustic signal by interacting with each other due to the function of Bitton [Paragraph 0060], Bitton does not explicitly teach the claimed language.
	Marcoz teaches a medicament injection system (as shown in Fig. 3) comprising:
	an injection device (as shown in Fig. 3) comprising:
		a medicament reservoir [Paragraph 0099] configured to store a medicament to be expelled by the injection device;
		an acoustic source (“toothed cylinder” and “inner wall or a corresponding depression” of [Paragraph 0075]; [Paragraph 0100]) configured to generate an acoustic signal comprising information [Paragraph 0075]; and
	an external device (Fig. 3; 30);
wherein the acoustic source comprising a moving element (“toothed cylinder” of [Paragraph 0075]) and an inhibition element (“inner wall or a corresponding depression” of [Paragraph 0075]) that produce an acoustic signal by interacting with each other [Paragraph 0075].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic source of Bitton to explicitly be a moving element and an inhibition element, as taught by Marcoz. Doing so would have been a well-known way to create an acoustic signal, as taught by Marcoz [Paragraph 0075].
	Regarding claim 3, Bitton in view of Marcoz teaches the medicament injection system of claim 2, wherein the moving element comprises at least one of a lever-type snapper, a dual sided level, a spring-powered element, a rotating cam, and a rotating wheel comprising multiple indents (bold added by Examiner for emphasis) (Examiner interprets Bitton in view of Marcoz to teach the moving element being “a rotating wheel comprising multiple indents” as a “toothed cylinder” which is designed to ratchet against the inhibition element would be a rotating wheel with multiple indents).
	Regarding claim 4, Bitton in view of Marcoz teaches the medicament injection system of claim 2, wherein at least one of the moving element and the inhibition element comprises an arrangement of a plurality of materials (Examiner interprets the “toothed cylinder” of modified Bitton to be a “plurality of materials”, as each tooth of the toothed cylinder are made up of a material, therefore being made of a “plurality of materials” to generate a sequence of a plurality of frequencies [Bitton Paragraph 0060].
	Regarding claim 5, Bitton in view of Marcoz teaches the medicament injection system of claim 2, wherein at least one of the moving element and the inhibition element comprises a plurality of geometrical features (Examiner interprets the “toothed cylinder” of modified Bitton to be a “plurality of geometrical features”, as each tooth of the toothed cylinder are made up of a geometrical features, therefore being made of a “plurality of geometrical features” to generate a sequence of a plurality of frequencies [Bitton Paragraph 0060].
	Regarding claim 6, Bitton in view of Marcoz teaches the medicament injection system of claim 5, wherein the sequence of the plurality of frequencies is associated with an identifier of the injection device [Bitton Paragraphs 0057, 0060].
10)	Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Bitton.
	Regarding claim 9, Bitton teaches the medicament injection system of claim 1. Bitton further teaches a secondary embodiment (as shown in Fig. 5) wherein the acoustic source is enclosed within the injection device [Paragraph 0058].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic source of Bitton to be enclosed within the injection device, as taught by Bitton, as doing so would be within the scope of Bitton as originally taught by the disclosure [Paragraphs 0058, 0212].
Regarding claim 15, Bitton teaches a medicament injection system (Fig. 1; 106) comprising:
	a medicament reservoir (Fig. 1; 110) configured to store a medicament to be expelled by the injection device [Paragraph 0059];
	an acoustic source (Fig. 1; 120) [Paragraph 0068] configured to generate an acoustic signal comprising information indicative of an amount of the medicament stored in the medicament reservoir [Paragraph 0057]; and
an external device (Fig. 1; 102) comprising:
	an acoustic receiver (Fig. 1; 140) configured to record the acoustic signal; and
	one or more processors [Paragraph 0132, “electrical components may comprise any suitable components for detecting, processing, storing and/or transmitting a signal” (bold added by Examiner)] configured to process the recorded acoustic signal and to generate injection device data based on the processed recorded acoustic signal,
wherein the external device is configured to display information (Fig. 1; 130).
However, Bitton fails to disclose wherein the external device is configured to display information based on the injection data.
Bitton teaches a secondary embodiment wherein the external device is configured to display information based on the injection device data [Paragraph 0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified external device of Bitton to display information based on the injection data, as taught by Bitton, as doing so would be within the scope of Bitton as originally taught by the disclosure [Paragraphs 0130, 0212].
Allowable Subject Matter
11)	Claims 7-8 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783